COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  WILLIAM D. ABRAHAM,                             §               No. 08-17-00129-CV

                        Appellant,                §                  Appeal from the

  v.                                              §            County Court at Law No. 5

  IGSFA MANAGEMENT, LLC.,                         §             of El Paso County, Texas

                         Appellee.                §               (TC# 2017DCV0664)

                                              §
                                            ORDER

       Appellee, IGSFA Management, LLC., has filed a Suggestion of Bankruptcy reflecting that

Appellant, William D. Abraham, filed a voluntary petition seeking relief under Chapter 11 of the

Bankruptcy Code on February 6, 2018. Pursuant to 11 U.S.C. § 362(a), any further action in this

appeal is automatically stayed. Under these circumstances, and for administrative purposes, it is

ORDERED that the submission setting for February 22, 2018 is vacated, and the appeal is removed

from the Court’s docket and abated. The appeal will be reinstated upon proper motion showing

that the stay has been lifted and specifying the action required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 20th day of February, 2018.


                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.